   Case 1:20-mj-00038-MSN Document 1 Filed 01/28/20 Page 1 of 2 PageID# 1


                                                                             FlLEDjj^^
                   IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA                                  no
                                                                      2D20 JAN 28 P 12^ 08
                                   ALEXANDRIA DIVISION                                 CQURT
                                                                      ALExSoWA. VIRGIMIA

UNITED STATES OF AMERICA                                    Criminal No.; 1:20-MJ-^^
                                                            Misdemeanor
              V.



ADRIAN I. SORIANO,                                          Court Date: March 9,2020

                      Defendant.



                                 CRIMINAL INFORMATION


                       (COUNT I- Class B Misdemeanor-7140988)

THE UNITED STATES ATTORNEY CHARGES THAT:


       On or about December 15, 2019, at Marine Corps Base, Quantico, Virginia within the

special maritime and territorial jurisdiction of the United States in the Eastern District of

Virginia, ADRIAN I. SORIANO, did unlawfully enter a military installation, after having been

ordered not to enter by an officer or person in command or charge thereof.

(Violation of Title 18, United States Code, Section 1382)




                                                   Respectfully Submitted,

                                                   G. Zachary Terwilliger
                                                   United States



                                                   Garland W.
                                                    Special Assistant United States Attorney
                                 CERTIFICATE OF SERVICE
Case 1:20-mj-00038-MSN Document 1 Filed 01/28/20 Page 2 of 2 PageID# 2
